Title: 14th.
From: Adams, John Quincy
To: 


       Mr. Wigglesworth gave us this morning a private lecture, and Mr. Williams had a public one, in the afternoon. Bridge and Freeman went over after dinner to attend an exhibition of Cushman’s school in Mystic. I could not go. Mr. Thaxter and Mr. Duncan, were here a few minutes; they came from Haverhill this morning. I made tea for the club this evening, and I believe it will be for the last Time. It is too troublesome to return so frequently as once a week, and there are only 9 or 10 now left. Was part of the evening at Mason’s chamber and supp’d with him there.
      